DETAILED ACTION
	This Office action is in response to the amendment filed on March 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first controller configured to generate first and second control signals in accordance with a first sampling signal for characterizing said voltage across said flying capacitor, said predetermined value, and a switching control signal of said fourth switch” in combination with all other claim limitations. Claims 3-13 and 19-20 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 14, the prior art of record fails to disclose or suggest “a magnetic component, coupled between said middle terminal and a first terminal of an output port; and wherein said voltage balancing circuit is configured to adjust a current flowing through said magnetic component only by adjusting a phase difference between switching control signals for respectively controlling said first and second switches according to said error signal without adjusting a duty cycle of said switching control signals” in combination with all other claim limitations. Claims 15-17 depend directly or indirectly from claim 14, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838